DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/27/2022.
Allowable Subject Matter
Claims 47-91 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a management system for a table game using a game table and/or a gaming chip to be used with the system.  The management system comprising a recording and inspection device wherein the inspection device is configured to use a visual spectrum image and an infrared image to determine a type and authenticity of a gaming chip and the recording device includes a visible light spectrum camera to determine chip type based on printed material on the outside of a gaming chip and an infrared camera configured to recognize an authenticity recognition mark based on the infrared printing on the chip.  The gaming chip comprising a multilayer structure that includes an internal marking including on the base layer which is internal and not external and an outer layer which is a representation plastic layer with an internal marking.  The chip including a representation of the type of the gaming chip printed on the outer side and an infrared absorbing material forming an authenticity recognition mark printed on at least one inner surface selected from surfaces of the thermocompression bonded plastic layers and which is not visible from the outside of the gaming chip and is not exposed to the outside.  The closest prior art of record, Soltys et al. (US Pub. No. 2004/0005920 A1) teaches a management system of a table game using a gaming table comprising an inspection device using a visual spectrum and an infrared spectrum to determine the type and authenticity of a gaming chip in order to track and identify the gaming chips in play.  Soltys et al. (US Pub. No. 2005/0059479) teaches a gaming chip comprising a machine-readable symbol, uniquely identifying the chip, printed internally within the chip on the inner surface of a layer of the chip wherein the printed machine-readable symbol comprises infrared ink and the chip is bonded together using heat and/or pressure and wherein an outer surface as a decorative markings.  Further JP02005205060A teaches a gaming chip comprising multiple layers wherein a top transparent layer sandwiches an internal layer which is reactive to infrared light in order to provide authenticity indication for the gaming chip.  However, the combination of prior arts fail to teach, make obvious, or anticipate all the features above when taken in combination.  Specifically the method of use and the composition of the gaming chip being different in regards to the layers used and the internal printing not being visible from the outside.  For example Soltys 2005/0059479 and JP02005205060A read the chip marking through a transparent layer while applicant’s disclosure is directed to reading through the layer with the surface printings.  Therefore as a combination this would not be an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	7/12/2022